EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Peter Yi, Registration No. 61,790 on 8/3/2022.
3.	The following claims had been amended:1. (Currently Amended) A system comprising: 
a processor; and 
a computer-readable storage medium storing instructions that, 
when executed by the processor, cause the system to: 
receive metadata representing privacy data from a plurality of data sources, the metadata including taxonomies specifying data types and data uses of the data types, the metadata including weighted privacy sensitivity scores associated with the data types and the data uses; 
determine, using a privacy model, a plurality of privacy impact scores associated with the plurality of data sources based at least on the metadata, the privacy model being configured to tune the weighted privacy sensitivity scores; 
generate a visual report including a plot graph depicting a visual comparison of the plurality of privacy impact scores associated with the plurality of data sources on a user interface, the plot graph including a first axis representing a data type impact score and a second axis representing a data use impact score; 
receive a selection of a particular plot point associated with a particular data source on the plot graph; and 
cause the user interface to display a recommendation on
how to modify the metadata and reduce a particular privacy impact score associated with the particular data source.

4.	The following is an examiner’s statement of reasons for allowance:
The prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations generate a visual report including a plot graph depicting a visual comparison of the plurality of privacy impact scores associated with the plurality of data sources on a user interface, the plot graph including a first axis representing a data type impact score and a second axis representing a data use impact score; receive a selection of a particular plot point associated with a particular data source on the plot graph; and cause the user interface to display a recommendation on how to modify the metadata and reduce a particular privacy impact score associated with the particular data source recited in claims 1, 12 and 17, when taken in the context of the claims as a whole.
In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 17 and as a whole.
Thus, claims 1, 12 and 17 are allowed over the prior arts of record.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system or Patent Center, https://patentcenter.uspto.gov/ . Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143


/XUYANG XIA/
Primary Examiner, Art Unit 2143